DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 11/05/2021.
Claims 1, 6-7, and 10 have been amended.
Claims 12-13 have been cancelled.
Claims 1-11 are pending.
Claims 1-11 are rejected.

Response to Amendment
In the Remarks filed 11/05/2021, Applicant has amended:
Claims 12 and 13 are now cancelled. The Examiner therefore withdraws the respective 35 U.S.C. 102 and 103 rejections made in the non-final Office action dated 08/06/2021.

Response to Arguments
In Remarks filed on 11/05/2021, Applicant substantially argues:
The applied references Reddy and Oh fail to disclose the amended limitations of claim 1, and similarly amended claim 10, of transmitting an expanded command set including an updated temperature sensing value that is received from a temperature sensor. In particular, Applicant points to Paragraph [0103] of Oh which discloses storing temperature information in the nonvolatile memory device; however, it is not distinguished as an updated temperature sensing value that is periodically received from a temperature sensor and transmitted to the memory device with an expanded command set. 
Additionally, the applied reference Takada in the rejection of claims 3-5 also fails to disclose the amended limitations of claims 1 and 10 as noted above as Takada discloses receiving temperature information but does not disclose transmitting the temperature information to the memory interface to be transmitted to the memory device. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejections made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of claims 2-9 and 11 by virtue of dependency on respective independent claims as identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejections made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated November 5, 2021.

Claim Rejections - 35 USC § 103

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 2015/0143026) in view of Oh et al. (US 2015/0301932) and further in view of Li (US 2014/0050026).

Regarding claim 1, Reddy discloses, in the italicized portions, a memory controller, comprising: a central processing unit configured to generate a command set that includes a command and an address for controlling an operation of a memory device ([0025] The processor 206 of the device controller 118 may be configured as a multi-thread processor capable of communicating via a memory interface 204 having I/O ports for each memory bank in the flash memory 116. The device controller 118 may include an internal clock 218. The processor 206 communicates with an error correction code (ECC) module 214, a RAM buffer 212, a host interface 216, and boot code ROM 210 via an internal data bus 202.); a temperature information generator configured to updated temperature information based on a temperature sensing value periodically received from a temperature sensor that is disposed outside the memory device ([0027] The controller 301 may be coupled with a temperature sensor 310. The temperature sensor 310 may be part of the host system 100 or part of the memory system 102 as illustrated in FIGS. 8-9. The temperature sensor may be located within either the controller 301, or stand-alone. In either embodiment, the accuracy of the temperature sensing may be improved the closer it is to the flash memory 116. The temperature sensor 310 communicates the measured/monitored temperature with the controller 301.); and a memory interface configured to generate an expanded command set ([0027] The memory system 102 includes a front end 302 and a back end 306 coupled with the flash memory 116. In one embodiment, the front end 302 and the back end 306 may be referred to as the memory controller and may be part of the device controller 118. The front end 302 may logically include a Host Interface Module (HIM) 122 and a HIM controller 304. The back end 306 may logically include a Flash Interface Module (FIM) 128 and a FIM controller 308. Accordingly, the controller 301 may be logically portioned into two modules, the HIM controller 304 and the FIM controller 308. The HIM 122 provides interface functionality for the host device 100, and the FIM 128 provides interface functionality for the flash memory 116.) by including the temperature information in the command set, and transmit the expanded command set to the memory device, wherein the temperature information includes the temperature sensing value received from the temperature sensor when the memory interface generates the expanded command set. Herein it is disclosed by Reddy a memory controller capable of interfacing with and controlling operation of a memory device and monitor the measured temperature of the memory device. Reddy does not explicitly disclose the temperature sensing value received from the temperature sensor is periodically updated, transmitting the measured temperature information to the memory device as part of a command set wherein the temperature information includes the temperature sensing value. Regarding the periodic updating of the temperature sensing value, Oh discloses in Paragraphs [0080] and [0085] and [0103] “[0080] The temperature sensor 200 may measure a temperature of the nonvolatile memory device 100 and may provide the measured temperature Temp to the memory controller 300. The temperature sensor 200 may periodically measure the temperature, or may measure the temperature when there is a request from the memory controller 300. For example, the temperature sensor 200 may include a temperature detection element such as a thermistor. [0085] The temperature information storage unit 340 may store temperature information that is needed to operate the nonvolatile memory device 100 such as a temperature range suitable for the memory management operation or a temperature when the nonvolatile memory device 100 operates. For example, when data is written to a region of the memory cell array 110 according to a request of the host HOST, temperature information during a data write operation may be stored in the temperature information storage unit 340. [0103] A temperature range, a writing temperature for each of pages, and a temperature level of an ECC operation set in FIGS. 7A and 7B may be stored in the temperature storage unit 340 (see FIG. 4) or may be stored in the register provided in the processor 310. Also, the information may be stored in the memory cell array 110 of the nonvolatile memory device 100. The stored information may be loaded onto the processor 310 (see FIG. 4) and may be used during a memory management operation.” Herein it is disclosed by Oh that the measured temperature by a temperature sensor may be periodically measured thereby updating the temperature information in the controller and subsequently sent to and stored in the memory device itself. It would be obvious to one of ordinary skill in the air before the effective filing date of the claimed invention to periodically update and store temperature information in the memory device in order to optimize memory operation by reducing the possibility of errors or by determining optimal operations according to the current temperature of the device (Oh Paragraph [0061]). Reddy and Oh do not explicitly disclose the temperature information transmitted to the memory device includes the temperature sensing value received from the temperature sensor; however, regarding this limitation, Li discloses in Paragraphs [0013] and [0023] “[0013] According to another exemplary embodiment of the claimed invention, a flash memory device includes a controller for controlling operation of the flash memory device, a temperature sensor for providing ambient temperature information of the flash memory device to the controller, and a flash memory array controlled by the controller to store data and record temperature information of the data, which is a temperature while the data is programmed to data blocks in the flash memory array. [0023] The flash memory device 50 also includes a flash memory array 60 containing a plurality of data blocks 62 and 66 as well as a plurality of spare areas 64 and 68. The data blocks 62 and 66 store data that is programmed or written to the flash memory device 50. Notably, this embodiment of the present invention uses the spare areas 64 and 68 for recording the ambient temperature information of the flash memory device 50 as measured by the temperature sensor 54 at the time that data is programmed to the data blocks 62 and 66. The spare areas 64 and 68 therefore provide an indication of the integrity of the data stored in the data blocks 62 and 66 based on whether the recorded ambient temperature information is within the normal operating temperature range for the flash memory device 50. Please note that the number of spare areas used for storing the temperature data does not necessarily need to equal the number of data blocks, and multiple temperature data can be recorded in a single spare area if desired. Also, the temperature data is not limited to being recorded in the spare areas of the flash memory array 60 as mentioned in this embodiment of the present invention. For example, the temperature data is able to be recorded in the data blocks 62 and 66 as a part of the stored data information, or a small area of the data blocks 62 and 66 can be separated for storing the temperature data.”
Regarding claim 2, Reddy, Oh and Li further disclose the memory controller according to claim 1, wherein the central processing unit is further configured to request the temperature information generator to generate the temperature information and transmit the temperature information to the memory interface (Reddy [0025] and [0027] The temperature sensor 310 communicates the measured/monitored temperature with the controller 301. The FIM controller 308 may include the algorithms implementing the learning phase and implementation phase as described below with respect to FIGS. 7-10. Oh [0080] The temperature sensor 200 may measure a temperature of the nonvolatile memory device 100 and may provide the measured temperature Temp to the memory controller 300. The temperature sensor 200 may periodically measure the temperature, or may measure the temperature when there is a request from the memory controller 300. Li [0013]). Herein it is disclosed that the temperature sensor is in communication with the memory controller and may either periodically measure the temperature or do so in response to a request by the controller. Furthermore, in context of Li which discloses recording temperature information in the memory device, it would be obvious to one of ordinary skill in the art that the temperature information may be transmitted through the memory interface at the memory controller.
Regarding claim 6, Reddy further discloses the memory controller according to claim 1, wherein the temperature information generator is further configured to receive the temperature sensing value from the temperature sensor that is disposed inside the memory controller ([0043] The temperature sensor may be connected to a command controller, which may be separate from or a part of the memory controller.). Herein it is disclosed that the temperature sensor may be a part of the memory controller thereby being considered disposed inside.
Regarding claim 7, Reddy further discloses the memory controller according to claim 1, wherein the temperature information generator is further configured to receive the temperature sensing value from the temperature sensor that is disposed externally to the memory controller and the memory device ([0042] In particular, the temperature sensor may be an internal component of the memory system. In one embodiment, the temperature sensor 906 is adjacent the memory 910 to measure the memory temperature accurately. The closer the temperature sensor 906 is to the memory 910, the more accurate the measurement will be.). Herein it is disclosed that the temperature sensor may be located in the memory system and close to the memory itself thereby being considered disposed externally. Additionally, Figure 9 of Reddy further depicts this as the sensor being a distinctly identified component in communication with the memory controller.
Regarding claim 8, Reddy and Oh further disclose the memory controller according to claim 1, wherein the temperature information generator generates a temperature corresponding to the temperature sensing value as the temperature information (Reddy [0043] In one embodiment, an analog to digital converter ("ADC") may be needed for the temperature sensor to measure and communicate the temperature information. Oh [0061]). Herein it is disclosed by Reddy that the analog information sensed by the sensor may be converted to a digital signal for use by the memory controller. Additionally, Oh discloses in Paragraph [0061] that in may be determined the sensed temperature is in a temperature range thereby dictating memory operations.
Regarding claim 9, Oh further discloses the memory controller according to claim 1, wherein the temperature information generator generates, as the temperature information, an index indicating a temperature interval corresponding to the temperature sensing value, among a plurality of set temperature intervals ([0061] and [0085-0088]). Herein it is disclosed by Oh that the measured temperature may be used to assist in storing temperature ranges used to determine memory operations.

Claims 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy in view of Oh and further in view of Li and still further in view of Takada et al. (US 2018/0090218).

Regarding claim 3, Reddy, Oh and Li do not explicitly disclose the memory controller according to claim 1, wherein the memory interface comprises: a buffer; and a transmission order determiner configured to determine a transmission order in which the command, the address, and the temperature information in the expanded command set are to be transmitted to the memory device, and to queue the command, the address, and the temperature information in the expanded command set in the buffer in the determined transmission order. Regarding this limitation, Takada discloses in Paragraphs [0043] and [0267] “[0043] The data buffer 230 temporarily stores user data that the memory controller 200 received from the host device 2, until the user data are stored in the nonvolatile memory 100. Also, the data buffer 230 temporarily stores user data read from the nonvolatile memory 100, until the user data are transmitted to the host device 2. The data buffer 230 includes, for example, a general-purpose memory such as a static random access memory (SRAM) or a dynamic random access memory (DRAM). The data buffer 230 may be mounted in the memory controller 200 or may be mounted on the outside of the memory controller 200, so as to be separate from the memory controller 200. [0267] In the present modification example, a physical address corresponding to a logical address which is designated in a writing request from the host device 2 is determined before the memory-chip temperature information is acquired (Step 1002). However, a physical address corresponding to a logical address which is designated in a writing request may not be determined before the memory-chip temperature information is acquired, but memory-chip temperature information may be acquired, and a physical address corresponding to a logical address which is designated in a writing request may be determined based on the acquired memory-chip temperature information.” 
Regarding claim 4, Takada further discloses the memory controller according to claim 3, wherein the transmission order determiner determines the transmission order so that the temperature information is to be transmitted prior to the command and the address or so that the temperature information is to be transmitted subsequent to the command and the address ([0267]). Herein is disclosed that the temperature information is acquired first and, in view of Li, may be transmitted first.
Regarding claim 5, Oh, Li and Takada further disclose the memory controller according to claim 3, wherein the memory interface further comprises: a transmission controller configured to control the buffer so that the command, the address, and the temperature information in the expanded command set are sequentially transmitted to the memory device in an order in which the command, the address, and the temperature information are queued in the buffer (Oh [0130] The memory management operation may be sequentially or simultaneously performed on the plurality of channels CH1 through CHm.). Herein it is disclosed by Oh that operations may be performed sequentially. Therefore, it would be obvious to one of ordinary skill in the art to deliver data from a buffer as disclosed by Takada in a sequential manner for sequential operation as disclosed by Oh in the form of temperature information and commands as presented by Li.
Regarding claim 10, Reddy discloses, in the italicized portions, a memory system, comprising: a memory controller ([0027]) configured to generate an expanded command set including a command, an address, and temperature information; and a memory device configured to receive the expanded command set from the memory controller, perform an operation in response to the command and the address in the expanded command set ([0028]), and determine operating voltages to be used for the operation based on the temperature information in the expanded command set, wherein the temperature information is updated based on a temperature sensing value periodically received from a temperature sensor that is disposed outside the memory device and wherein the temperature information includes the temperature sensing value received from the temperature sensor when the memory interface generates the expanded command set. Herein Reddy discloses sending memory operations from a memory controller to a memory device based on measure temperature information. Reddy does not explicitly disclose the Paragraphs [0080] and [0085] and [0103] that measured temperature by a temperature sensor may be sent to and stored in the memory device itself. Furthermore, it is noted that this temperature information is used in determining operation of the memory device. Reddy and Oh do not explicitly disclose the temperature information transmitted to the memory device includes the temperature sensing value received from the temperature sensor; however, regarding this limitation, Li discloses in Paragraphs [0013] and [0023] that when data is transmitted to the memory device, temperature information as acquired from a temperature sensor may be included as part of the operation and transmitted to the device. In this case, the temperature information is also stored on the memory device. Reddy, Oh and Li do not explicitly disclose determining operating voltage based on the temperature information; regarding this part of the limitation, Takada discloses in Paragraphs [0068-0069] “[0068] The chip temperature sensor 121 measures the temperature of the memory chip 110, and outputs information of the measured temperature to the voltage controller 114, as memory-chip temperature information. The chip temperature sensor 121 may be mounted in the memory chip 110 or may be disposed in the vicinity of the memory chip 110. [0069] The voltage controller 114 outputs the memory-chip temperature information output from the chip temperature sensor 121, to the memory controller 200 through the command-and-signal buffer 112 and the I/O controller 111. The voltage controller 114 may acquire the memory-chip temperature information output from the chip temperature sensor 121, and may correct the control signal CGPVDAC for generating the program voltage, using the acquired memory-chip temperature information.” Herein it is disclosed that the measured temperature information may to be used to correct the control signals for generating a program voltage for the storage device. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the 
Regarding claim 11, Takada further discloses the memory system according to claim 10, wherein the operating voltages comprise at least one of a program start voltage, a program verify voltage, a program step voltage, a read voltage, an erase voltage, and a pass voltage ([0062-0069], [0065] The command-and-signal buffer 112 decodes the command output from the I/O controller 111, and outputs an instruction for performing an operation (for example, reading, writing, erasing, and the like) indicated by the command, to the voltage controller 114.). Herein it is disclosed by Takada that a voltage controller and voltage generator may be controlled by the measured temperature by the chip temperature sensor to generate appropriate voltages for read, write, and erase, amongst other, operations.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loughner et al. (US 2010/0005219) – Paragraph [0050] wherein buffer use for transmitting data and thermal information is disclosed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135